916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Can John M. CRAWFORD, Plaintiff-Appellant,v.BOARD OF EDUCATION, in its official capacity as Board ofAdvisors for Summers County Schools, Tassos, in his officialcapacity as Superintendent of Summers County Schools,Crawder, in her official capacity as Principal of HintonHigh School and Junior High, Joseph Arcremanne, in hisofficial capacity as Prosecutor of Summers County, James M.Irwin, in his official capacity as Attendance Director forSummers County Schools, Ricky Brown, a citizen of SummersCounty, Hinton, West Virginia, Michael D. Miller, in hisofficial capacity as Disciplinary Officer and AssistantPrincipal of Hinton High School, John Lilly, in his officialcapacity as President of the Summers County Board ofEducation, Summers County Commission, in its capacity as thehighest governing body of Summers County, Defendants-Appellees.
No. 90-2706.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 24, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Charles H. Haden, II, Chief District Judge.  (CA-90-465-5)
Can John M. Crawford, appellant pro se.
S.D.W.Va.
VACATED AND REMANDED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Can (John) M. Crawford attempts to appeal the district court's dismissal, without prejudice, of his civil rights suit.  Crawford's notice of appeal was untimely.  However, Crawford and his father each filed a motion for an extension of the appeal period within thirty days of the expiration of the original appeal period.  See Fed.R.App.P. 4(a)(5).  The district court denied the motion for an extension because it was not filed by the actual pro se litigant.  Crawford v. Board of Education, CA-90-465-5 (S.D.W.Va. Aug. 29, 1990).  From its order, it is not clear whether the district court considered the motion filed by Crawford's father and failed to consider the motion filed by Crawford.


2
Accordingly, we vacate the district court's order denying the motion for an extension of the appeal period and remand this issue so that the district court may consider Crawford's motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.